Citation Nr: 1103760	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-33 954	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus, prior to February 4, 2010.

2.  Entitlement to a disability evaluation in excess of 40 
percent for diabetes mellitus, from February 4, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from June 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2006 and April 
2010 of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama.  

The record indicates that the RO originally denied the 
appellant's request for an increased evaluation in a rating 
action that was issued in March 2006.  The appellant appealed 
that action.  During the course of the appeals process, the 
appellant was afforded a VA diabetes mellitus examination in 
February 2010.  Based on the information obtained from that 
examination, in April 2010, the RO subsequently granted a 40 
percent rating for diabetes mellitus, effective February 4, 2010.  

The appellant's currently assigned 40 percent disability rating 
is not considered a full grant of the benefit sought on appeal 
because a higher rating is available.  In claims for increased 
disability ratings, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and 
such a claim remains in appellate status where a subsequent 
rating decision awarded a higher rating, but less than the 
maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As such, this issue remains before the Board.

In November 2010, the appellant proffered testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) sitting at the 
Montgomery RO.  A transcript of that hearing was produced and has 
been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The appellant comes before the Board requesting that his service-
connected diabetes mellitus be assigned a higher disability 
rating.  In conjunction with his claim for benefits, the record 
reveals that he underwent VA medical examinations in July 2005 
and February 2010.  The results from those examinations have been 
included in the claims folder for review.  

A further review of the aforementioned examination reports 
reveals that prior to the examinations, the VA examiner did not 
review the appellant's claims folder.  Specifically, when the 
appellant was examined in February 2010, the VA examiner noted 
that he had not reviewed the claims folder.  Moreover, while the 
VA examiner stated that he reviewed the "medical records" of 
the appellant, in the comment portion concerning those reviewed 
records, the examiner listed only one record as having been 
reviewed.  The Board finds that when VA examinations are 
performed, and there is no indication that the VA examiners took 
into account the records of prior medical treatment, the 
evaluation could not be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the appellant must be afforded a new VA diabetes 
mellitus examination in order to resolve any previous unclear 
findings that may exist concerning the disability at issue.  See 
Green, supra.  (Fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also 38 C.F.R. § 
4.2 (2010) ("if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to return 
the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 
(2010) (the examiner must give a "full description of the 
effects of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and complete 
examination will provide the Board with a basis to either agree 
or refute the appellant's various assertions, and will provide 
the VA with a more complete picture of whether an increased 
rating may be or should have been granted for the appellant's 
diabetes mellitus.  

The Board would also note that a review of the claims folder 
suggests that the claims folder is not complete.  During his 
hearing before the Board, the appellant asserted that he had 
received treatment nearly every three months for his diabetes 
mellitus via the VA health care system.  Nevertheless, a review 
of the claims folder indicates that the most recent medical 
records contained therein stem from the spring of 2008.  Records 
subsequent to 2008 must be obtained and included in the claims 
folder if the Board is to issue a decision on the merits of the 
appellant's claim based on a complete record.  Moreover, the 
missing treatment records must associated with the claims folder 
prior to the appellant's re-examination, so that the VA examiner 
may have a complete record of the appellant's treatment during 
the long course of this appeal.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, the claim is also remanded so that the appellant's 
medical records, both private and VA, may be obtained and 
included in the claims folder.  

Finally, the appellant has indicated that he is in receipt of 
Social Security Administration (SSA) benefits and that he 
receives those benefits as a result of his diabetes mellitus.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must obtain SSA decisions and records which may 
have a bearing on the appellant's claim.  See Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court 
has found that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be known 
with certainty before they are obtained."  See Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is 
no indication that any effort has been made to secure the SSA 
decision awarding such benefits or any associated medical 
records.  Hence, in keeping with the Board's duty to assist the 
appellant with his claim, the claim must be remanded so that the 
SSA decision and medical records may be obtained and incorporated 
into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on remand 
does not relieve the RO/AMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO/AMC 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2010), for the issue currently on 
appeal.  A copy of the letter sent should 
be included in the claims folder for 
review, and any information obtained as a 
result of this action should also be 
included in the claims folder.

2.  The RO/AMC should contact the appellant 
and request that he identify all sources of 
medical treatment received since January 
2005 for his diabetes mellitus, and to 
furnish signed authorizations for release 
to the VA for private medical records in 
connection with each non-VA source 
identified.  The appellant should be 
specifically asked whether he has obtained 
treatment for his diabetes mellitus at the 
B.M.C., the S.W.C., and the P.B.M.C.  
Copies of the medical records from all 
sources, including VA records, (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA federal treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  See 38 C.F.R. § 
3.159 (2010).

3.  The AMC/RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy of 
any decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  If no records 
are forthcoming, the appellant should be 
notified as such so that he may have the 
opportunity to proffer those records he may 
have in his possession.

4.  Only after all of the appellant's 
medical and SSA records have been 
obtained and included in the claims 
folder for review, the appellant should 
be scheduled for a VA examination by an 
appropriate medical specialist in order 
to determine the severity of his 
service-connected diabetes mellitus.  

The VA examiner should be provided with the 
appellant's claims folder and a complete 
copy of this Remand and should review the 
appellant's medical history prior to 
conducting the examination.  The VA 
examination report must reflect that 
this has been accomplished.  Any studies 
deemed necessary should be accomplished at 
this time.

Following a review of the appellant's 
medical records and history, and after 
examining the appellant, the VA examiner 
must proffer an opinion as to the specific 
extent and severity of the appellant's 
diabetes mellitus, to include a complete 
and detailed discussion of all functional 
limitations associated with the disability, 
including precipitating and aggravating 
factors.  

If it is impossible to separate the 
symptomatology of the service-connected 
disorder from any other nonservice-
connected disorders, the examiner should so 
indicate in the examination report.  
Additionally, the examiner must 
specifically comment on whether the 
appellant is experiencing any additional 
manifestations such as peripheral 
neuropathy, diabetic retinopathy, erectile 
dysfunction, diabetes-related heart 
disease, et cetera.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
VA examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the VA examiner 
must reference the complete claims folders 
and any inconsistent past diagnoses given.  
In addition, it is requested that the 
results of the examination be typed.

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  See 38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claim should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

